


110 HR 5316 IH: Universal Economic Stimulus Act of

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5316
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Walz of Minnesota
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  recovery rebates to certain individuals receiving Social Security or certain
		  veterans benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Economic Stimulus Act of
			 2008.
		2.2008 recovery
			 rebates for certain individuals receiving social security or certain veterans
			 benefits
			(a)In
			 generalSubchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					6431.2008 recovery
				rebates for certain individuals receiving social security or certain veterans
				benefits
						(a)In
				generalIn the case of an eligible individual who is an eligible
				social security or veterans benefit recipient, there shall be allowed as a
				credit against the tax imposed by subtitle A for the first taxable year
				beginning in 2008 an amount equal $300 ($600 in the case of a joint
				return).
						(b)Treatment of
				creditThe credit allowed by subsection (a) shall be treated as
				allowed by subpart C of part IV of subchapter A of chapter 1.
						(c)Limitation based
				on adjusted gross incomeThe amount of the credit allowed by
				subsection (a) (determined without regard to this subsection and subsection
				(f)) shall be reduced (but not below zero) by 5 percent of so much of the
				taxpayer’s adjusted gross income as exceeds $75,000 ($150,000 in the case of a
				joint return).
						(d)Definitions and
				special rulesFor purposes of this section—
							(1)Eligible social
				security or veterans benefit recipientThe term eligible
				social security or veterans benefit recipient means, with respect to any
				taxable year, any taxpayer who—
								(A)received, during
				such taxable year—
									(i)a
				social security benefit (as defined in section 86(d)),
									(ii)or any
				compensation or pension received under chapter 11, 13, or 15 of title 38,
				United States Code, and
									(B)has earned income
				which is less than $3,000.
								(2)Eligible
				individualThe term eligible individual means any
				individual other than—
								(A)any nonresident
				alien individual,
								(B)any individual
				with respect to whom a deduction under section 151 is allowable to another
				taxpayer for a taxable year beginning in the calendar year in which the
				individual’s taxable year begins, and
								(C)an estate or
				trust.
								(3)Earned
				incomeThe term earned income has the meaning set
				forth in section 32(c)(2) except that—
								(A)subclause (II) of
				subparagraph (B)(vi) thereof shall be applied by substituting January 1,
				2009 for January 1, 2008, and
								(B)such term shall
				not include net earnings from self-employment which are not taken into account
				in computing taxable income.
								(e)Coordination
				with advance refunds of credit
							(1)In
				generalThe amount of credit
				which would (but for this paragraph) be allowable under this section shall be
				reduced (but not below zero) by the aggregate refunds and credits made or
				allowed to the taxpayer under subsection (f). Any failure to so reduce the
				credit shall be treated as arising out of a mathematical or clerical error and
				assessed according to section 6213(b)(1).
							(2)Joint
				returnsIn the case of a refund or credit made or allowed under
				subsection (f) with respect to a joint return, half of such refund or credit
				shall be treated as having been made or allowed to each individual filing such
				return.
							(f)Advance refunds
				and credits
							(1)In
				generalEach individual who
				was an eligible individual for such individual’s first taxable year beginning
				in 2007 shall be treated as having made a payment against the tax imposed by
				chapter 1 for such first taxable year in an amount equal to the advance refund
				amount for such taxable year.
							(2)Advance refund
				amountFor purposes of paragraph (1), the advance refund amount
				is the amount that would have been allowed as a credit under this section for
				such first taxable year if this section (other than subsection (e) and this
				subsection) had applied to such taxable year.
							(3)Timing of
				paymentsThe Secretary shall, subject to the provisions of this
				title, refund or credit any overpayment attributable to this section as rapidly
				as possible. No refund or credit shall be made or allowed under this subsection
				after December 31, 2008.
							(4)No
				interestNo interest shall be allowed on any overpayment
				attributable to this
				section.
							.
			(b)Treatment of
			 possessions
				(1)Mirror code
			 possessionThe Secretary of the Treasury shall make a payment to
			 each possession of the United States with a mirror code tax system in an amount
			 equal to the loss to that possession by reason of the amendments made by this
			 section. Such amount shall be determined by the Secretary of the Treasury based
			 on information provided by the government of the respective possession.
				(2)Other
			 possessionsThe Secretary of the Treasury shall make a payment to
			 each possession of the United States which does not have a mirror code tax
			 system in an amount estimated by the Secretary of the Treasury as being equal
			 to the aggregate benefits that would have been provided to residents of such
			 possession by reason of the amendments made by this section if a mirror code
			 tax system had been in effect in such possession. The preceding sentence shall
			 not apply with respect to any possession of the United States unless such
			 possession has a plan, which has been approved by the Secretary of the
			 Treasury, under which such possession will promptly distribute such payment to
			 the residents of such possession.
				(3)Definitions and
			 special rules
					(A)Possession of
			 the United StatesFor
			 purposes of this subsection, the term possession of the United
			 States includes the Commonwealth of Puerto Rico and the Commonwealth of
			 the Northern Mariana Islands.
					(B)Mirror code tax
			 systemFor purposes of this subsection, the term mirror
			 code tax system means, with respect to any possession of the United
			 States, the income tax system of such possession if the income tax liability of
			 the residents of such possession under such system is determined by reference
			 to the income tax laws of the United States as if such possession were the
			 United States.
					(C)Treatment of
			 paymentsFor purposes of section 1324(b)(2) of title 31, United
			 States Code, the payments under this subsection shall be treated in the same
			 manner as a refund due from the credit allowed under section 6431 of the
			 Internal Revenue Code of 1986 (as added by this section).
					(c)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 6431 after section 35.
				(2)The table of contents for subchapter B of
			 chapter 65 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new item:
					
						
							Sec. 6431. 2008 recovery rebates for certain individuals
				receiving social security or certain veterans
				benefits.
						
						.
				
